                        3:20-cv-03169-SEM-TSH # 1            Page 1 of 5
                                                                                                      E-FILED
                                                                        Monday, 29 June, 2020 03:15:15 PM
                                                                             Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                              SPRINGFIELD DIVISION

JANET FORD,                                          )
                                                     )
                      Plaintiff,                     )
                                                     )      Case No. 3:20-cv-03169
v.                                                   )
                                                     )      (Removal from Circuit Court
                                                     )      of Sangamon County, Illinois
JIN DONG and ANGEL AI INC.,                          )      Case No. 2020L 000075)
                                                     )
                      Defendants.                    )      JURY TRIAL DEMANDED

                          DEFENDANTS’ NOTICE OF REMOVAL

       COME NOW Defendants Jin Dong and Angel AI Inc. (“Defendants”) and, pursuant to 28

U.S.C. §1441 and 28 U.S.C. §1446, hereby give notice of their removal of the above-styled

matter from the Circuit Court of Sangamon County, Illinois to the Springfield Division of the

United States District Court, Central District of Illinois. In support of its removal, Defendants

state as follows:

       1.      This Court has original jurisdiction of the action under 28 U.S.C. § 1332, and

Defendants base their removal on this jurisdiction as laid out below.

       2.      This action is removable under 28 U.S.C. § 1441(a), because this Court has

original jurisdiction pursuant to 28 U.S.C. § 1332. The United States District Courts have

“original jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs.” And is between citizens of different States. 28

U.S.C. § 1332(a).

       3.      In accord with 28 U.S.C. § 1446, Defendants attach all process, pleadings and

orders served upon Defendants as Exhibit A.
                        3:20-cv-03169-SEM-TSH # 1            Page 2 of 5




       4.      Concurrent with the filing of this Notice of Removal, Defendants served a copy of

this Notice on all parties to the suit and filed a copy with the Circuit Court for the Seventh

Judicial Circuit, Sangamon County, Illinois, along with written notice of the filing, in accordance

with 28 U.S.C. § 1446(d).

       5.      The above-entitled action, now pending in the Circuit Court for the Seventh

Judicial Circuit, Sangamon County, Illinois, is a civil action at law brought by the above-named

Plaintiff against Defendants.

       6.      On April 6, 2020, Plaintiff Janet Ford (“Plaintiff”) commenced a civil action in

the Circuit Court of the Seventh Judicial Circuit, Sangamon County, Illinois, Case No. 2020L

000075 (“state court action”) against Defendants.

       7.      Plaintiff served Defendant Jin Dong with a summons in this matter through the

Illinois Secretary of State on June 9, 2020. A copy of the return of service for Jin Dong is

attached hereto as Exhibit B.

       8.      Plaintiff served Defendant Angel AI Inc. with a summons in this matter on June 1,

2020. A copy of the Sangamon County Circuit Court docket reflecting service on Angel AI Inc.

is attached hereto as Exhibit C.

       9.      This Notice of Removal is filed within the time provided for filing after receiving

notice that the case is removable, and within one year after commencement of Plaintiff’s action,

thus this Notice is timely filed pursuant to 28 U.S.C. § 1446(b).

       10.     Upon information and belief, Plaintiff Janet Ford is a resident of Sangamon

County, Illinois. A copy of Plaintiff’s Petition, establishing citizenship, is attached hereto as

Exhibit D, ¶ 1.



                                                 2
                        3:20-cv-03169-SEM-TSH # 1            Page 3 of 5




       11.     Defendant Jin Dong is, and at the time of the commencement of this action was, a

citizen of the State of California. See Exhibit B.

       12.     Defendant Angel AI Inc. is, and at the time of the commencement of this action

was, a corporation organized under the laws of the State of California, having its chief and

principal place of business in the State of California. A copy of the Articles of Incorporation of

Angel AI Inc. are attached hereto as Exhibit E.

       13.     Therefore, Plaintiff is diverse from all Defendants and there is complete diversity

of citizenship of the parties. 28 U.S.C. § 1332(a)(1).

       14.     Federal courts normally determine the amount in controversy by reference to the

amount alleged in the complaint's ad damnum clause. Rising-Moore v. Red Roof Inns, Inc., 435

F.3d 813, 815 (7th Cir. 2006). The difficulty for defendants in Illinois, however, is that 735 ILCS

5/2-604 forbids the pleading of ad damnum clauses "except to the minimum extent necessary to

comply with the circuit rules of assignment where the claim is filed..." Thus, Plaintiff’s

Complaint here follows Illinois rules and only alleges damages in excess of $50,000.00. (See

Complaint, attached within Exhibit D).

       13.     In the absence of an ad damnum clause, a defendant has the responsibility to

"ascertain from a reasonable and commonsense reading of the complaint whether the action is

removable." Rising-Moore, 435 F.3d at 815. A removing party does not have to show that the

plaintiff will prevail or collect more than $75,000.00 if she were to prevail. Id. at 816. The

removing party need only show that what the plaintiff hopes to get out of litigation exceeds the

jurisdictional amount. Id.




                                                  3
                         3:20-cv-03169-SEM-TSH # 1          Page 4 of 5




        14.    Plaintiff's Complaint seeks recovery of an amount in excess of $50,000 for

medical expenses, lost wages, past and future pain and suffering and loss of enjoyment of life,

suggesting that a recovery in excess of $75,000 is possible given the nature of the allegations.

(Exhibit D).

        15.    The amount in controversy, exclusive of interest and costs, exceeds the requisite

jurisdictional amount for jurisdiction based upon diversity of citizenship in accordance with 28

U.S.C. § 1332(a).

        16.    The requirements to establish jurisdiction based upon diversity of citizenship, in

accordance with 28 U.S.C. § 1332, have been met.

        17.    Therefore, this Court has original jurisdiction pursuant to 28 U.S.C. § 1332 and

this matter may be removed to this Court in accordance with 28 U.S.C. § 1441 and 28 U.S.C. §

1446.

        WHEREFORE, Defendants Jin Dong and Angel AI Inc. hereby requests that the state

court action be removed from the Circuit Court for the Seventh Judicial Circuit, Sangamon

County, Illinois to this Court.



                                                    /s/ Michael D. Cerulo
                                                    Michael D. Cerulo (#57536)
                                                    Erica Briscoe (#60683)
                                                    BATY OTTO CORONADO, P.C.
                                                    7711 Bonhomme Ave., Suite 901
                                                    St. Louis, MO 63105
                                                    mcerulo@batyotto.com
                                                    ebriscoe@batyotto.com
                                                    Telephone:     314-863-6274
                                                    Facsimile:     314-863-6407
                                                    ATTORNEYS FOR DEFENDANTS
                                                    JIN DONG AND ANGEL AI INC.


                                               4
                        3:20-cv-03169-SEM-TSH # 1            Page 5 of 5




                                Certificate of Electronic Filing

        I hereby certify that on June 29, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which sent notification of such filing to counsel of
record. A true and correct copy of the above and foregoing was also sent via electronic mail to
the following:

Barbara Moore
4925 Lexington Avenue
St. Louis, MO 63115
PLAINTIFF


/s/ Michael D. Cerulo
Attorneys for Defendants
Jin Dong and Angel AI Inc.




                                                5
